Citation Nr: 0626801
Decision Date: 08/28/06	Archive Date: 01/31/07


DOCKET NO. 04-27 391                        DATE AUG 28 2006


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1. Entitlement to service connection for chronic pulmonary obstructive disease (COPD), claimed as an asbestos-related disease, to include asbestosis.
2. Whether the veteran submitted new and material evidence to reopen the previously denied claim of entitlement to service connection for residuals of lumbosacral strain.

3. Whether the veteran submitted new and material evidence to reopen the previously denied claim of entitlement to service connection for residuals of a head injury, with headaches.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2003, the RO denied the claim for entitlement to service connection for acute bronchitis, claimed as asbestosis. The RO also determined that the veteran did not submit new and material evidence to reopen the previously denied claim of entitlement to service connection for residuals of lumbosacral strain and the claim of entitlement to service connection for residuals of a head injury, to include headaches.

The RO also denied the claim of entitlement to nonservice-connected pension. He was notified of the denial in January 2003. The Notice of Disagreement reveals that he did not appeal this issue; therefore, the issue of entitlement to non-service connected pension is not on appeal before the Board.

In March 2006, the veteran presented personal testimony before the undersigned Acting Veteran's Law Judge. A transcript of the hearing is or record.

- 2 



REMAND

The Board finds that a remand is necessary in this case for further development.

The veteran maintains that he was exposed to asbestos while serving on board the USS FRANKLIN D. ROOSEVELT. During the March 2006 Board hearing, the veteran testified that he was diagnosed as having chronic obstructive pulmonary disease (COPD) and chronic bronchitis, as well as an asbestos-related disease.

The Board notes that there is no statute specifically addressing asbestos and service connection for asbestos-related diseases, nor has VA promulgated any specific regulations for these types of cases. However, in 1988 VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims. See VA Department of Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). The information and instructions contained in the DVB Circular have since been included in the V A Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1 "). In addition, a recent opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, also concluded that medical nexus evidence was needed to establish service connection for a claim based on in-service asbestos exposure. See VAOPGCPREC 4-00.

Based on the foregoing, VA must analyze the veteran's claim of entitlement to service connection for a disability that is related to asbestos exposure, under the established administrative protocols. See Ennis v. Brown, 4 Vet. App. 523, 527. (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). The latency period for asbestos- related diseases varies from 10 to 45 or more years between first exposure and development of disease. See M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997). An asbestos-related disease can develop from brief exposure to asbestos. ld.

With asbestos-related claims, the Board must determine whether the development procedures applicable to such claims have been followed. Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while holding that the veteran's claim had been properly developed and adjudicated, the United States Court of Veteran's Appeals

- 3 



(now known as the United States Court of Appeals for Veteran's Claims beginning March 1999) indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the claim-development
procedures) .

The RO must determine whether military records demonstrate evidence of asbestos exposure during service, determine whether there was pre- service and/or postservice occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above. See M21-1, Part VI, 7.21(d)(I), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

Note that the radiographic changes that would be indicative of asbestos exposure include interstitial pulmonary fibrosis (asbestosis), pleural effusions and fibrosis, pleural plaques, and mesotheliomas of pleura and peritoneum. See M21-1, Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

The service personnel records reveal that the veteran served on board the USS FRANKLIN D. ROOSEVELT. These records, however, do not include documentation of asbestos exposure.

The post-service medical records include VA examination report, dated in May 1977; medical records from Forsyth Memorial Hospital; medical treatment records from Charleston Area Medical Center, dated from February 2000 to November 2001; medical treatment records from the VA Medical Center (VAMC) in Huntington, dated from February 2002 to May 2005; and records from the Social Security Administration (SSA).

The November 2005 medical record associated with the SSA records indicates findings that the veteran suffers from COPD, status-post asbestos exposure for eight months during his period of active service.. These records, however, did not indicate that the veteran suffered from asbestosis.

-4



In light of the November 2005 SSA record, the Board finds that a VA examination is necessary in order to determine whether the veteran currently has an asbestos-related disorder. If so, then it must be determined whether the veteran was exposed to asbestos at any time prior to, during, or after service.

Prior to addressing the reopening of the previously denied claims, additional development is necessary.

The Veterans Claims Assistance Act (VCAA) is applicable to this appeal. See
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b). In December 2002, the RO sent the appellant a 38 U.S.C.A. § 5103(a) notice letter related to the claims, which unfortunately did not adequately inform him of the basis for the prior denial of his claim. See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31,2006) (in a claim to reopen a previously denied claim for service connection, 38 U.S.C.A.
§ 5103(a) requires that VA issue a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial). On remand, the RO should inform the appellant of the basis of the last final denial of the issues on appeal.

Moreover, during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which held
that the VCAA notice requirements of38 U.S.C.A. § 5103(a) and 38 C.F.R.
§ 3 .159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate his claims for service connection, but she was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal. As these questions are potentially involved in the present appeal, this case must be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the appellant that a disability rating and an effective date for the award of benefits will be assigned if

- 5 



service connection is awarded, and also includes an explanation as to the type of evidence that is needed to establish both a disability rating and an effective date.

In light of the foregoing, the case is REMANDED for the following action:

1. Please send the veteran a notice letter which is consistent with 38 D.S.C. § 5103(a) and 38 C.F.R. § 3 .159(b)(1). The notice letter must describe the information and evidence not of record that is necessary to substantiate the claims to reopen the previously disallowed service connection claims. The notice letter should inform the veteran about the information and evidence that VA will seek to provide; the information and evidence the veteran is expected to provide; and the notice letter should request or tell the veteran to provide any evidence in the veteran's possession that pertains to the claims.

The letter, in the context of a claim to reopen, must explain what evidence is necessary to substantiate that' element or elements required to establish service connection for the issues on appeal that were found insufficient in the pr_vious denial of service connection, Kent, supra., and also includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman, supra.

2. All up-to-date pertinent VA treatment records should be obtained and incorporated into the claims file.

3. Then, the veteran should be afforded a VA examination by a physician with appropriate expertise to determine the etiology of a respiratory disorder, to

- 6 



include an asbestos related disease, if present. Any indicated studies should be performed, and the claims folder must be made available to and reviewed by the examiner.

A diagnosis of an asbestos related disease (asbestosis) should be confirmed or ruled out. If the veteran does not meet the criteria for this diagnosis, the examiner should explain why. Based upon the examination results, the claims folder review, and sound medical principles, the examiner should provide an opinion with respect to the veteran's claimed lung disorder, if present, as to whether there is a 50 percent or better probability that the disorder(s) is (are) etiologically related to the veteran's described exposure to asbestos in service. The rationale for each opinion expressed must also be provided.

4. After the requested development has been accomplished, the RO should review the claims file and the development actions to ensure that it is responsive to and in complete compliance with the directives of this Remand and if they are not, the RO should implement corrective procedures. See Stegall v. West, 11 Vet. App. 268,270-1 (1998).

5. If the benefits sought on appeal remain denied, the veteran should be provided with a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, and a summary of the evidence and applicable law and regulations considered pertinent to the issues on appeal. The appropriate period of time should be allowed for response.

- 7 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

CHRISTOPHER J. GEARIN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2005).

- 8 



